COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Anupum Bhatia and Ranjana Bhatia v. Bharatlal Madhyani
Appellate case number:      01-21-00448-CV
Trial court case number:    2012-01777
Trial court:                164th District Court of Harris County

        The record in this appeal was due to be filed on September 14, 2021. See TEX. R.
APP. P. 35.1(a). The clerk’s record was filed on September 15, 2021, but no reporter’s
record was filed. On September 16, 2021, the Clerk of this Court notified the court reporter
that the reporter’s record was past due, requesting that the record be filed by October 4,
2021. In response to the Court’s notice, also on September 16, 2021, the court reporter
notified the Court that there was a reporter’s record, but it had not been filed because
appellants, Anupum Bhatia and Ranjana Bhatia, had not paid or made arrangements to pay
for the preparation of the reporter’s record.
       Also on September 16, 2021, the Clerk of this Court notified appellants that the
court reporter responsible for preparing the reporter’s record had not filed a reporter’s
record because appellants had not paid or made arrangements to pay the fee for the
preparation of the reporter’s record. See TEX. R. APP. P. 37.3(c). The Clerk further notified
appellants that unless they submitted written evidence that they had paid or made
arrangements to pay the fee for the preparation of the reporter’s record by October 18,
2021, the Court may require appellants to file their brief and consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c). Appellants have not responded to the
Clerk’s September 16, 2021 notice.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3. Appellants’ brief is
due to be filed no later than thirty days from the date of this order. See TEX. R. APP.
P. 38.6(a), (d).
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ___January 11, 2022_____